Citation Nr: 0118771
Decision Date: 07/18/01	Archive Date: 09/12/01

DOCKET NO. 98-15 623               DATE JUL 18, 2001

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE 

Entitlement to an initial evaluation in excess of 10 percent for
dysphonia, status post laryngeal fracture and tracheostomy.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

K. S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from April 1972 to April 1976 and
from August 1978 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a November 1997 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in New Orleans,
Louisiana.

The Board notes that the statement of the case indicates that the
veteran's appeal arises from a January 1998 rating decision.
However, inasmuch as the veteran's notice of disagreement was
received within one year from the notice of the November 1997
original rating decision and his VA Form 9, Appeal to Board of
Veterans' Appeals, was received within 60 days of the statement of
the case; the Board finds that the veteran's appeal is more
appropriately perfected with respect to the November 1997 rating
decision rather than the January 1998 rating decision. Accordingly,
the Board has recharacterized the issue as involving the propriety
of the initial evaluation assigned.

When this matter was previously before the Board, it was evaluated
as zero percent disabling and it was remanded by the Board to the
RO for additional development to include affording the veteran a VA
examination by an appropriate specialist. Thereafter, upon
consideration of a November 2000 report of VA examination and the
veteran's hearing testimony in conjunction with evidence previously
of record, the residuals of his throat injury were characterized as
dysphonia, status post laryngeal fracture and tracheostomy, and the
schedular evaluation for this disorder was increased to 10 percent
disabling effective from May 13, 1997, the date of his original
claim. Although the Board regrets any further delay, for the
reasons stated below, the Board has determined that another remand
is necessary.

- 2 -

REMAND

Initially, the Board notes that there has been a significant change
in the law during the pendency of this appeal. On November 9, 2000,
the President signed into law the Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). Among other
things, this law eliminates the concept of a well-grounded claim
and redefines the obligations of VA with respect to the duty to
assist. This change in the law is applicable to all claims filed on
or after the date of enactment of the Veterans Claims Assistance
Act of 2000, or filed before the date of enactment and not yet
final as of that date. Veterans Claims Assistance Act of 2000, Pub.
L. No. 106-475, 7, subpart (a), 114 Stat. 2096, (2000). See also
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the duty to assist the veteran in obtaining
and developing available facts and evidence to support his claim
includes obtaining an adequate VA examination. This duty is neither
optional nor discretionary. Littke v. Derwinski, 1 Vet. App. 90
(1990). The fulfillment of the statutory duty to assist includes
conducting a thorough and contemporaneous medical examination, one
which takes into account the records of prior medical treatment, so
that the evaluation of the claimed disability will be a fully
informed one. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The veteran's dysphonia, status post laryngeal fracture and
tracheostomy, is currently rated as 10 percent disabling by analogy
to the provisions of 38 C.F.R. 4.97, Diagnostic Code 6516,
pertaining to chronic laryngitis. He contends that an evaluation in
excess of 10 percent for this disorder is warranted because his
voice is hoarse and it gets weaker as the day progresses, shortness
of breath, and choking upon drinking or eating improperly
masticated food.

The September 1997 and November 2000 VA examination reports reveal
that the examiners failed to provide an opinion with respect to the
veteran's complaints of shortness of breath and choking upon
drinking or eating improperly masticated food and his service
connected residuals of throat injury. If an examination report does

- 3 -

not contain sufficient detail, it must be returned as inadequate
for rating purposes. 38 C.F.R. 4.2. The Board is prohibited from
relying on its own unsubstantiated medical judgment in the
resolution of claims. See Crowe v. Brown, 7 Vet. App. 238 (1995);
Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1
Vet. App. 171 (1991).

The Board finds that an informed determination as to the severity
of the residuals of the veteran's throat injury cannot be made on
the basis of the evidence of record. As the record now stands,
there does not appear to be any medical opinion on file that
incorporates both a current clinical evaluation and a review of the
available medical evidence, to include copies of VA outpatient
treatment records which reflect treatment for the veteran's throat
complaints, in order to provide the proper foundation for the
formulation of an opinion as to the nature of any current residuals
of his throat injury. Accordingly, the Board concludes that the
veteran should be afforded a VA examination to address his
contentions regarding the severity of his service-connected
disability.

Additionally, the veteran's July 1997 report of nose and sinuses
examination reflects that he underwent rhinoplasty for deviated
septum in 1979. Similarly, his September 1997 mouth and throat
examination report notes that he underwent a revision rhinoplasty
by M. Ellis, M.D., approximately four years previously. Review of
the claims file reflects that the RO requested copies of medical
records from Dr. Ellis; however, no treatment reports with respect
to the veteran's rhinoplasty procedures are available for review.

The Board points out that the VA has a duty to acknowledge and
consider all regulations that are potentially applicable through
the assertions and evidence of record. Schafrath v. Derwinski, 1
Vet. App. 589 (1991). The Court has held that a veteran can be
rated separately for different manifestations of the same injury,
where "none of the symptomatology for any one of [the] conditions
is duplicative of or overlapping with the symptomatology of the
other two conditions," and that such combined ratings do not
constitute pyramiding prohibited by 38 C.F.R. 4.14. Esteban v.
Brown, 6 Vet. App. 259, 262 (1994). As such, after obtaining the
results of the VA medical examination, the RO should consider
whether all applicable

- 4 -

symptomatology of the residuals of throat injury are appropriately
rated, to specifically include whether any shortness of breath or
choking upon drinking or eating improperly masticated food merit
separate disability ratings.

The Board also notes that, in general, the degree of impairment
resulting from a disability is a factual determination and
generally the Board's primary focus in such cases is upon the
current severity of the disability. Francisco v. Brown, 7 Vet. App.
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court
held that the rule from Francisco does not apply where the
appellant has expressed dissatisfaction with the assignment of an
initial rating following an initial award of service connection for
that disability. Rather, at the time of an initial rating, separate
ratings can be assigned for separate periods of time based on the
facts found - a practice known as "staged" ratings. As the
veteran's claim for a disability rating in excess of 10 percent for
his dysphonia, status post laryngeal fracture and tracheostomy, is
an appeal from the assignment of an initial rating, the concept of
"staged ratings" is applicable and should be considered on
readjudication of the veteran's claim.

To ensure that the VA has met its duty to assist the veteran in
developing the facts pertinent to the claim and to ensure due
process, further appellate consideration will be deferred and the
case is REMANDED to the RO for the following development:

1. The veteran should be requested to identify all sources of
treatment received for the residuals of his throat injury and to
furnish signed authorizations for release to the VA of private
medical records in connection with each non-VA source he
identifies. The attention of the RO is specifically directed to
copies of treatment records associated with the veteran's
rhinoplasty procedures, to include records from Dr. Ellis. Copies
of the medical records from all sources the veteran identifies,
including VA records, (not already in the claims folder) should
then be requested. All records obtained should be added to the
claims folder.

- 5 -

2. The veteran should be afforded a VA examination by the
appropriate specialist to determine the current nature and severity
of his service-connected dysphonia, status post laryngeal fracture
and tracheostomy. The claims folder and a copy of this remand must
be made available to and reviewed by the examiner prior to the
examination. All clinical findings should be reported in detail.
Such tests as the examining physician deems necessary should be
performed. It is requested that the examiner provide a detailed
account of all manifestations of any present throat
disability(ies), to include shortness of breath and choking. The
examiner is specifically requested to distinguish manifestations of
the residuals of the veteran's throat injury from symptoms caused
by any other disability, if possible. If the examiner is unable to
dissociate manifestations of this disability from other
disorder(s), an explanation should be provided. A complete
rationale for all opinions expressed should. be given.

3. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied.

4. After the action requested above has been completed to the
extent possible, as well as any other action deemed necessary, the
RO should review the record and

- 6 -

readjudicate the issue of entitlement to an initial evaluation in
excess of 10 percent for dysphonia, status post laryngeal fracture
and tracheostomy. The holdings, of the Court in Fenderson v. West,
12 Vet. App. 119 (1999) should be considered.

If any benefit sought, for which a timely notice of disagreement
was filed, is not granted to the veteran's satisfaction, the RO
should issue a supplemental statement of the case. The requisite
period of time for a response should be afforded. Thereafter, the
case should be returned to the Board for further appellate review,
if otherwise in order. By this remand, the Board intimates no
opinion;as to any final outcome warranted. No action is required of
the veteran until notified by the RO; however, the veteran is
advised that failure to cooperate by reporting for examination may
adversely affect his claim. 38 C.F.R. 3.655 (2000).

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been

- 7 -

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

A. BRYANT 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

- 8 -



